Citation Nr: 0628488	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for diabetic nephropathy with hypertension.   

2.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy of the right lower 
extremity.  

3.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The veteran's September 
2004 substantive appeal included a request for a personal 
hearing at the RO.  However, he subsequently cancelled that 
hearing the following month. 

The RO obtained additional VA outpatient records dated 
February 2004 to March 2005 after it issued its last 
supplemental statement of the case (SSOC) in December 2004.  
It did not issue another SSOC after receipt of this evidence.  
See 38 C.F.R. §§ 19.31(b) (the RO will issue another SSOC if 
it receives "additional pertinent evidence" after the most 
recent SSOC has been issued).  However, these VA treatment 
records are not "pertinent" in that they do not provide a 
basis for a higher rating for any of the claims on appeal.  
Therefore, the Board finds that any error in failing to 
furnish a SSOC is not prejudicial as to the claims on appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The objective evidence of record pertaining to the 
veteran's diabetic nephropathy with hypertension does not 
reflect edema, a definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more.  

2.  With regard to the veteran's peripheral neuropathy of the 
left and right lower extremity, the medical evidence of 
record does not demonstrate "severe" impairment to the 
posterior nerve involving weakness, muscular atrophy, or 
other organic changes; in addition, the evidence does not 
demonstrate complete paralysis, with paralysis of all muscles 
of the sole of the foot, painful paralysis of a causalgic 
nature, inability to flex toes, weakened adduction, or 
impaired plantar flexion.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for diabetic nephropathy with hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.27, 4.104, Diagnostic Code 7101; 
4.115a, 4.115b, Diagnostic Code 7599-7535 (2005).

2.  The criteria for a disability rating greater than 10 
percent for peripheral neuropathy of the left or right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.120, 4.124a, 
Diagnostic Code 8599-8525 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's current diabetic nephropathy with hypertension 
is rated 30 percent disabling by analogy to Diagnostic Code 
7599-7535, toxic nephropathy.  38 C.F.R. §§ 4.115a, 4.115b.  
The RO awarded service connection for this condition as 
secondary to the veteran's previously service-connected Type 
II diabetes mellitus. 

Under Diagnostic Code 7535, toxic nephropathy is rated as 
renal dysfunction.  A 30 percent evaluation is warranted with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101 (per Diagnostic Code 7101, hypertension is 10 
percent disabling if diastolic pressure is predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
where there is a history of diastolic pressure predominantly 
100 or more and continuous medication is required for 
control).  38 C.F.R. § 4.115a.     

In order to warrant a higher 60 percent rating for renal 
dysfunction under Diagnostic Code 7535, the evidence must 
show constant albuminuria with some edema; or a definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101 (under 
Diagnostic Code 7101, hypertension is 40 percent disabling if 
diastolic pressure is predominantly 120 or more). Id.       

For renal dysfunction, an even higher 80 percent evaluation 
pursuant to Diagnostic Code 7535 is warranted for persistent 
edema and albuminuria with BUN 40 to 80 mg %; or, creatinine 
4 to 8 mg %; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion. Id.       

The evidence of record does not support a disability rating 
greater than 30 percent.  VA examinations conducted in 
November 2003 and November 2004, and VA treatment records 
from June 2002 through March 2005 which include various 
laboratory tests, demonstrate a rating no greater than 30 
percent under Diagnostic Code 7535 is warranted.  That is, 
under Diagnostic Code 7535, although there is repeated 
evidence of microalbumin in the urine, there is no evidence 
of edema, a definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more.
  
The November 2004 examiner specifically indicated that 
creatinine, BUN (Blood Urea Nitrogen), and albumin levels 
were all "essentially within normal limits."  Diastolic 
pressure readings were consistently well below 120 (see VA 
hypertension examinations of November 2003 and November 
2004).  Such results provide very negative evidence against 
this claim. 

No examiner or physician has indicated there was or is any 
decrease in kidney function.  During the November 2004 VA 
genitourinary examination, aside from weight gain, the 
veteran denied any lethargy, weakness, anorexia, or voiding 
issues related to his kidneys.  The veteran's own statements 
provide evidence against this claim.

Overall, the Board must find that both the VA examinations 
and post-service medical records provide evidence against an 
increased rating.     

The Board finds that the overall disability picture does not 
rise to the level required for an evaluation in excess of 30 
percent. 38 C.F.R. § 4.7.  Without evidence of edema, a 
definite decrease in kidney function, or diastolic pressure 
predominantly 120 or more under Diagnostic Code 7101, the 
preponderance of the evidence is clearly against a higher 
rating.  38 C.F.R. § 4.3.  The appeal as to that issue is 
denied.     

The Board now turns to the issue of a higher initial rating 
for peripheral neuropathy of the right and left lower 
extremities.  The veteran is currently receiving separate 10 
percent ratings for peripheral neuropathy of the right and 
left lower extremities by analogy to Diagnostic Code 8599-
8525, incomplete paralysis of the posterior tibial nerve.  
38 C.F.R. § 4.124a.  The RO awarded service connection for 
these neuropathic conditions as secondary to the veteran's 
previously service-connected Type II diabetes mellitus. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" when used with peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  

Under Diagnostic Code 8525, a 10 percent evaluation is 
warranted for mild or moderate incomplete paralysis of the 
posterior tibial nerve.  A 20 percent evaluation requires 
severe incomplete paralysis of posterior tibial nerve.  A 30 
percent evaluation requires complete paralysis, with 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature; toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired.  38 C.F.R. § 4.124a.  
    
The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the  end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Upon review of the evidence of record, a rating beyond 10 
percent is not demonstrated for either the right or left 
lower extremity.  In the most recent November 2004 VA 
peripheral nerves examination, the veteran indicated that he 
numbness, pain (cramps), and burning in his feet.  The 
November 2004 examiner noted the absence of Achilles reflexes 
bilaterally, some sensory deficit, and that the veteran 
ambulated with a cane.  However, VA examinations and 
outpatient records of record are negative for any indication 
of complete paralysis, with paralysis of all muscles of the 
sole of the foot, painful paralysis of a causalgic nature, 
inability to flex toes, weakened adduction, or impaired 
plantar flexion.  Both the November 2003 and November 2004 
examiners documented no atrophy, no muscle wasting, and no 
motor deficit.  The November 2003 examiner indicated no 
abnormal reflexes, no paresis, normal tone, and no 
involuntary movements for the lower extremities.  In 
addition, recent VA outpatient records from February 2005 
indicated no weakness upon examination of the feet.  

The Board finds that the VA medical evidence of record, in 
particular the VA neurological examinations, supplies 
probative evidence against the claims for a higher rating.    

In reaching its decision, the Board acknowledges that in 
November 2004 a VA physician indicated in VA treatment 
records that the veteran had atrophy and weakness in the 
lower extremities upon objective examination.  However, the 
Board finds that this statement is not reflective of the 
overall disability picture that more closely approximates the 
criteria for a rating of 10 percent for both lower 
extremities.  38 C.F.R. § 4.7.  In this respect, the same VA 
physician later recorded no atrophy and no weakness in 
subsequent VA treatment records dated February 2005, 
providing evidence against her earlier statement.  Also, her 
previous finding is outweighed by the other evidence of 
record clearly showing a 10 percent disability under 
Diagnostic Code 8525, and clearly indicating that a higher 
disability evaluation is not warranted.  Nonetheless, if the 
disability picture changes in the future, the veteran is free 
to file a claim for an increased rating.  Simply stated, the 
Board finds that the post-service medical record, as a whole, 
at this time, provides highly probative evidence against this 
claim. 

Accordingly, the evidence of record does not support a 
disability rating greater than 10 percent bilaterally for the 
veteran's peripheral neuropathy of the right and left lower 
extremity.  38 C.F.R. § 4.7.  The Board adds that it does not 
find that the veteran's right or left extremity peripheral 
neuropathy disability should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 126. 

Absent consistent evidence of weakness, marked muscular 
atrophy, complete paralysis, painful paralysis of a causalgic 
nature, inability to flex toes, weakened adduction, or 
impaired plantar flexion, the preponderance of the evidence 
is against a disability rating greater than 10 percent for 
both extremities.  38 C.F.R. § 4.3.  The appeal in relation 
to these two issues is denied.  

The Board notes that the RO did not discuss or consider the 
applicability of 38 C.F.R. § 3.321(b)(1).  Although the Board 
may not assign an extra-schedular rating in the first 
instance, it is not precluded from concluding on its own that 
the criteria for submitting the claim for extra-schedular 
consideration have not been met.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In this respect, it is undisputed that the conditions on 
appeal in this case have an adverse effect on his employment, 
but as noted above, the schedular rating criteria are 
designed to take such factors into account.  The veteran is 
already in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) per an April 2005 rating decision.    

Notably, the veteran also has various other service-connected 
and nonservice-connected disabilities which significantly 
impact his employment status, especially his type II diabetes 
mellitus and peripheral neuropathy of the upper extremities.  
In this regard, the veteran has not worked since 1999.  
However, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization due exclusively to the three service-
connected disabilities on appeal so as to render impractical 
the application of the regular schedular standards.  38 
C.F.R.  § 3.321(b)(1).  The standard for extra-schedular 
evaluation is quite high.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in August 
2002 and October 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the July 2004 statement of the 
case (SOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The above letters did not ask the veteran to provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Nonetheless, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the statements 
he has submitted on his behalf, and the private medical 
records he authorized VA to obtain.  Moreover, the VCAA 
letters, rating decision, SOC, and SSOC advised the veteran 
of what missing evidence was relevant and necessary to 
demonstrate service connection and increased initial rating 
for the issues on appeal.  The veteran was given the 
opportunity to present testimony at a personal hearing, but 
he cancelled the hearing in October 2004.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard, 4 Vet. App. at 392-94.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board observes that the RO correctly issued the August 
2002 and October 2003 VCAA notice letters prior to the 
February 2004 adverse determination on appeal.  Pelegrini, 18 
Vet. App. at 120.  Incidentally, this appeal arises from an 
initial rating assigned when the RO awarded service 
connection in February 2004, such that the original letter 
refers to the requirements for establishing service 
connection for these disorders.  VA's Office of General 
Counsel (GC) has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, e.g., an increased rating after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.   

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content of notice to 
the veteran or the timing of these notices is harmless 
error. 

Since service connection was granted for the claims on 
appeal, and the disability ratings were assigned effective 
the date of receipt of the claims, there is no potential 
service connection or effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, relevant VA outpatient 
treatment records and laboratory tests, and VA examinations.  
Neither the veteran nor his representative has indicated that 
any additional evidence remains outstanding.

The RO attempted to secure private medical records from 
"M.M.," MD for which the veteran provided the required 
authorization.  When it did not receive a response, it issued 
a follow-up request in October 2002 and an explanatory letter 
to the veteran.  See 38 C.F.R. § 3.159(c)(1).  In this case, 
the Board is satisfied the RO has made reasonable efforts to 
obtain these private medical records.  38 C.F.R. § 3.159(c).  
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 30 percent for 
diabetic nephropathy is denied.  

An initial disability rating greater than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.   

An initial disability rating greater than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


